188 F.2d 362
Thelma M. Almy MURRAY, Appellant,v.UNITED STATES of America, Appellee. CITIZENS COMMERCIAL & SAVINGS BANK, a Michigan Corporation, Administrator for George Almy, Jr., Interpleaded Defendant and Cross-Appellee.
No. 11195.
United States Court of Appeals Sixth Circuit.
April 4, 1951.

Appeal from the United States District Court for the Eastern District of Michigan; Frank A. Picard, Judge.
Walter C. Jones and Maurine L. Jones, Flint, Mich., for appellant.
Edward T. Kane, Bay City, Mich., McTaggart & Krapohl, Flint, Mich., Janet Kinnane, Bay City, Mich., for appellees.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and upon consideration thereof


2
It is ordered and adjudged that the judgment appealed from be and the same is affirmed upon the grounds and for the reasons set forth in the opinion of the District Court filed January 9, 1950.